Order, Supreme Court, New York County (L. Grossman, J.), entered November 12, 1980, affirmed, without costs. The plaintiffs sued an outgoing member of a law partnership for an accounting on dissolution, and the defendant counterclaimed. With respect to the complaint, Special Term held that if there was continuing failure to properly comply with an order to answer a set of interrogatories, the complaint would be dismissed. Pending this appeal, the complaint was so dismissed, and an appeal with respect thereto is allegedly under way. In affirming the order on the interrogatories, we note that dismissing the complaint where both sides seek an accounting does not terminate the matter. An accounting in accordance with the counterclaim could also benefit the plaintiffs. However, the defendants represented to us on the oral argument that with the dismissal of the complaint, he was prepared tó dismiss his counterclaim and thus terminate the whole proceeding. Concur — Kupferman, J.P., Sullivan, Silverman, Bloom and Fein, JJ.